965 So.2d 865 (2007)
STATE of Louisiana
v.
Cleon C. FLOYD, Jr.
No. 2007-K-0216.
Supreme Court of Louisiana.
October 5, 2007.
PER CURIAM.
Granted. The court of appeal erred in vacating defendant's guilty plea and sentence on grounds that the trial court's failure to complete the hearing on defendant's motion to suppress evidence and to rule on the constitutional validity of the search meant that the Crosby reservation made by defendant at the time he entered his plea, see State v. Crosby, 338 So.2d 584 (La.1976), had failed and thereby rendered the plea involuntary. State v. Floyd, 06-0657 (La.App. 5th Cir.12/27/06), 946 So.2d 325. The decision of the court of appeal is reversed, and this case is remanded to the district court for purposes of completing the hearing on the motion to suppress and for a ruling on the merits of the search issue. If the court rules favorably to the defendant on the motion, it shall provide him with the opportunity of withdrawing his guilty plea and pleading anew. In the event of an adverse ruling on his motion, the trial court shall maintain the guilty plea and defendant may again appeal his conviction and sentence to the court of appeal on the basis of his original Crosby reservation. See State v. Walton, 06-2553 (La.6/1/07), 957 So.2d 133; State v. Guillory, 06-2544 (La.6/1/07), 957 So.2d 132.